


Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made on the 17th day of April, 2008 by and between Rick J.
Filippelli (the “Employee”) and TEAMSTAFF, INC., a New Jersey corporation (the
“Company”) and is effective as of the 1st day of October, 2007.

W I T N E S S E T H:

WHEREAS, the Company and its subsidiaries are engaged in the business of
providing Business Outsourcing Services; and

WHEREAS, the Employee is currently employed by the Company and the Company
desires to continue the employment of the Employee and secure for the Company
the experience, ability and services of the Employee; and

WHEREAS, the Employee desires to continue his employment with the Company,
pursuant to the terms and conditions herein set forth, superseding all prior
oral and written employment agreements, and term sheets and letters between the
Company, its subsidiaries and/or predecessors and Employee;

NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:

ARTICLE 1

DEFINITIONS

1.1 Accrued Compensation. Accrued Compensation shall mean an amount which shall
include all amounts earned or accrued through the “Termination Date” (as defined
below) but not paid as of the Termination Date, including (i) Base Salary, (ii)
reimbursement for business expenses incurred by the Employee on behalf of the
Company, pursuant to the Company’s expense reimbursement policy in effect at
such time, (iii) vacation pay, and (iv) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.

 

 

--------------------------------------------------------------------------------






1.2 Cause. Cause shall mean: (i) willful disobedience by the Employee of a
material and lawful instruction of the Board of Directors of the Company; (ii)
formal charge, indictment or conviction of the Employee of any misdemeanor
involving fraud or embezzlement or similar crime, or any felony; (iii) conduct
amounting to fraud, dishonesty, gross negligence, willful misconduct or
recurring insubordination; or (iv) excessive absences from work, other than for
illness or Disability; provided that the Company shall not have the right to
terminate the employment of Employee pursuant to the foregoing clauses (i),
(iii), and (iv) above unless written notice specifying such breach shall have
been given to the Employee and, in the case of breach which is capable of being
cured, the Employee shall have failed to cure such breach within thirty (30)
days after his receipt of such notice.

 

1.3 Change in Control. “Change in Control” shall mean any of the following
events:

a. (i) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (27% if such Person is
Wynnnefield Capital Inc. and its affiliates); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.

 

 

2

 

--------------------------------------------------------------------------------






(ii) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because a Person (the “Subject Person”) gained Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

b. The individuals who, as of the date this Agreement is approved by the Board,
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or

 

 

3

 

--------------------------------------------------------------------------------






c. Approval by stockholders of the Company of:

(i) A merger, consolidation or reorganization involving the Company, unless: (1)
the stockholders of the Company, immediately before such merger, consolidation
or reorganization, own, directly or indirectly immediately following such
merger, consolidation or reorganization, at least sixty percent (60%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, and (3) no Person (other
than the Company, any Subsidiary, any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any Subsidiary) becomes Beneficial Owner of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities as a result of such merger (27% if such Person is Wynnnefield Capital
Inc. and its affiliates) , consolidation or reorganization, a transaction
described in clauses (1) through (3) shall herein be referred to as a
“Non-Control Transaction”; or

 

 

4

 

--------------------------------------------------------------------------------






(ii) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company, to any Person, other than a transfer to a
Subsidiary, in one transaction or a series of related transactions;

(iii) The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

d. Notwithstanding anything contained in this Agreement to the contrary, if the
Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.

1.4 Continuation Benefits. Continuation Benefits shall be the continuation of
the Benefits, as defined in Section 5.1, for the period commencing on the
Termination Date and terminating 12 months thereafter, or such other period as
specifically stated by this agreement (the “Continuation Period”) at the
Company’s expense on behalf of the Employee and his dependents; provided,
however, that (i) in no event shall the Continuation Period exceed 18 months
from the Termination Date; and (ii) the level and availability of benefits
provided during the Continuation Period shall at all times be subject to the
post-employment conversion or portability provisions of the benefit plans. The
Company’s obligation hereunder with respect to the foregoing benefits shall also
be limited to the extent that if the Employee obtains any such benefits pursuant
to a subsequent employer’s benefit plans, the Company may reduce the coverage of
any benefits it is required to

 

 

5

 

--------------------------------------------------------------------------------






provide the Employee hereunder as long as the aggregate coverage and benefits of
the combined benefit plans is no less favorable to the Employee than the
coverage and benefits required to be provided hereunder. This definition of
Continuation Benefits shall not be interpreted so as to limit any benefits to
which the Employee, his dependents or beneficiaries may be entitled under any of
the Company’s employee benefit plans, programs or practices following the
Employee’s termination of employment, including, without limitation, retiree
medical and life insurance benefits.

1.5 Disability. Disability shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform his duties with the
Company for a period of one hundred eighty (180) consecutive days and the
Employee has not returned to his full time employment prior to the Termination
Date as stated in the “Notice of Termination” (as defined below).

1.6 Good Reason. “Good Reason” shall mean without the written consent of the
Employee: (A) a material breach of any provision of this Agreement by the
Company; (B) failure by the Company to pay when due any compensation to the
Employee; (C) a reduction in the Employee’s Base Salary; (D) failure by the
Company to maintain the Employee in the positions referred to in Section 2.1 of
this Agreement; (E) assignment to the Employee of any duties materially and
adversely inconsistent with the Employee’s positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title as
contemplated by Section 2.1 of this Agreement or any other action by the Company
that results in a material diminution of such positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title; (F)
relocation of the principal office of the Company or the Employee’s principal
place of employment to a location outside a 25 mile radius of the present
location in Somerset, New Jersey, without the Employee’s written consent; or (G)
a Change in Control, provided the event on which the Change of Control is
predicated occurs

 

 

6

 

--------------------------------------------------------------------------------






within 90 days of the service of the Notice of Termination by the Employee, it
being understood that Employee shall have the right to terminate his employment
under this Section 1.6 (G) for any reason or no reason within such 90 day
period; and provided further, however, that the Employee agrees not to terminate
his employment for Good Reason pursuant to clauses (A) through (F) unless (a)
the Employee has given the Company at least 30 days’ prior written notice of his
intent to terminate his employment for Good Reason, which notice shall specify
the facts and circumstances constituting Good Reason; and (b) the Company has
not remedied such facts and circumstances constituting Good Reason to the
reasonable and good faith satisfaction of the Employee within a 30-day period
after receipt of such notice.

1.7 Notice of Termination. Notice of Termination shall mean a written notice
from the Company, or the Employee, of termination of the Employee’s employment
which indicates the provision in this Agreement relied upon, if any and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated. A Notice of Termination served by the Company shall specify the
effective date of termination.

1.8 Pro Rata Bonus. “Pro Rata Bonus” shall mean an amount equal to the maximum
bonus Employee had an opportunity to earn pursuant to section 4.2 multiplied by
a fraction, the numerator of which shall be the number of days from the
commencement of the fiscal year to the Termination Date, and the denominator of
which shall be the number of days in the fiscal year in which Employee was
terminated.

 

 

7

 

--------------------------------------------------------------------------------






1.9 Severance Payment. “Severance Payment” shall mean an amount equal to the sum
of 12 months of Employee’s Base Salary in effect on the Termination Date. The
Severance Payment shall be payable in equal installments on each of the
Company’s regular pay dates for executives during the twelve months commencing
on the first regular executive pay date following the Termination Date. The
Severance Payment is conditioned on the Employee executing a termination
agreement and release in a form reasonably acceptable to the Employee and the
Company.

1.10 Termination Date. Termination Date shall mean (i) in the case of the
Employee’s death, his date of death; (ii) in the case of Good Reason, 30 days
from the date the Notice of Termination is given to the Company, provided the
Company has not remedied such facts and circumstances constituting Good Reason
to the reasonable and good faith satisfaction of the Employee; (iii) in the case
of termination of employment on or after the Expiration Date, the last day of
employment; and (iv) in all other cases, the date specified in the Notice of
Termination; provided, however, if the Employee’s employment is terminated by
the Company for any reason except Cause, the date specified in the Notice of
Termination shall be at least 30 days from the date the Notice of Termination is
given to the Employee, and provided further that in the case of Disability, the
Employee shall not have returned to the full-time performance of his duties
during such period of at least 30 days.

 

 

8

 

--------------------------------------------------------------------------------






ARTICLE II

EMPLOYMENT

2.1 Subject to and upon the terms and conditions of this Agreement, the Company
hereby agrees to continue the employment of the Employee, and the Employee
hereby accepts such employment, as President and Chief Executive Officer of the
Company. The Employee’s position includes acting as an officer and/or director
of any of the Company’s subsidiaries as determined by the Board of Directors.
The Company shall nominate Employee, and use its best efforts to have Employee
elected to the Board of Directors of the Company (the “Board”) throughout the
term of this Agreement. The Employee agrees to resign from the Board upon the
termination of employment for any reason.

ARTICLE III

DUTIES

3.1 The Employee shall, during the term of his employment with the Company, and
subject to the direction and control of the Company’s Board of Directors,
perform such duties and functions as he may be called upon to perform by the
Company’s Board of Directors during the term of this Agreement, consistent with
his position as President and Chief Executive Officer.

3.2 The Employee shall perform, in conjunction with the Company’s Executive
Management, to the best of his ability the following services and duties for the
Company and its subsidiary corporations (by way of example, and not by way of
limitation):

(i) Those duties attendant to the position of Chief Executive Officer;

(ii) Establish and implement current and long range objectives, plans, and
policies, subject to the approval of the Board of Directors;

 

 

9

 

--------------------------------------------------------------------------------






(iii) Financial planning including the development of, liaison with, financing
sources and investment bankers;

(iv) Managerial oversight of the Company’s business;

(v) Shareholder relations;

(vi) Compliance with local, state and federal regulations and laws governing
business operations;

(vii) Business expansion of the Company including acquisitions, joint ventures,
and other opportunities; and

(viii) Promotion of the relationships of the Company and its subsidiaries with
their respective employees, customers, suppliers and others in the business
community.

3.3 The Employee agrees to devote full business time and his best efforts in the
performance of his duties for the Company and any subsidiary corporation of the
Company.

3.4 Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company
and shall include reasonable lodging and food costs incurred by Employee while
traveling.

ARTICLE IV

COMPENSATION

4.1 During the term of this Agreement, Employee shall be compensated initially
at the rate of $280,000 per annum, subject to such increases, if any, as
determined by the Board of Directors, or if the Board so designates, the
Management Resources and Compensation Committee, in its discretion, at the
commencement of each of the Company’s fiscal years during the term of this
Agreement (the “Base Salary”). The base salary shall be paid to the Employee in
accordance with the Company’s regular executive payroll periods.

 

 

10

 

--------------------------------------------------------------------------------






4.2 Employee may receive a bonus (the “Bonus”) in the sole discretion of the
Management Resources and Compensation Committee of the Board of Directors.
Employee will have an opportunity to earn a cash Bonus of up to 70% of
Employee’s Base Salary for each fiscal year of employment. The Bonus will be
based on performance targets and other key objectives established by the
Management Resources and Compensation Committee at the commencement of each
fiscal year.

4.3 The Company shall deduct from Employee’s compensation all federal, state,
and local taxes which it may now or hereafter be required to deduct.

4.4 Employee may receive such other additional compensation as may be determined
from time to time by the Board of Directors including bonuses and other long
term compensation plans. Nothing herein shall be deemed or construed to require
the Board to award any bonus or additional compensation.

ARTICLE V

BENEFITS

5.1 During the term hereof, the Company shall provide Employee with the
following benefits (the “Benefits”): (i) group health care and insurance
benefits as generally made available to the Company’s senior management; and
(ii) such other insurance benefits obtained by the Company and made generally
available to the Company’s senior management. The Company shall reimburse
Employee, upon presentation of appropriate vouchers, for all reasonable business
expenses incurred by Employee on behalf of the Company upon presentation of
suitable documentation.

 

 

11

 

--------------------------------------------------------------------------------






5.2 In the event the Company wishes to obtain Key Man life insurance on the life
of Employee, Employee agrees to cooperate with the Company in completing any
applications necessary to obtain such insurance and promptly submit to such
physical examinations and furnish such information as any proposed insurance
carrier may request.

5.3 For the term of this Agreement, Employee shall be entitled to paid vacation
at the rate of five (5) weeks per annum.

ARTICLE VI

NON-DISCLOSURE

6.1 The Employee shall not, at any time during or after the termination of his
employment hereunder, except when acting on behalf of and with the authorization
of the Company, make use of or disclose to any person, corporation, or other
entity, for any purpose whatsoever, any trade secret or other confidential
information concerning the Company’s business (including any temporary or
permanent employee placement or outsourcing business), finances, marketing,
accounting , personnel and/or outsourcing business of the Company and its
subsidiaries, including information relating to any customer of the Company or
pool of temporary or permanent employees, or any other nonpublic business
information of the Company and/or its subsidiaries learned as a consequence of
Employee’s employment with the Company (collectively referred to as the
“Proprietary Information”). For the purposes of this Agreement, trade secrets
and confidential information shall mean information disclosed to the Employee or
known by him as a consequence of his employment by the Company, whether or not
pursuant to this Agreement, and not generally known in the industry. The
Employee acknowledges that trade secrets and other items of confidential
information, as they may exist from time to time, are valuable and unique assets
of the Company, and that disclosure of any such information would cause
substantial injury to the Company. Trade secrets and confidential information
shall cease to be trade secrets or confidential information, as applicable, at
such time as such information becomes public other than through disclosure,
directly or indirectly, by Employee in violation of this Agreement.

 

 

12

 

--------------------------------------------------------------------------------






6.2 If Employee is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any Proprietary Information, Employee shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order.

 

 

13

 

--------------------------------------------------------------------------------






ARTICLE VII

RESTRICTIVE COVENANT

7.1 In the event of the voluntary termination of employment with the Company
prior to the expiration of the term hereof, or Employee’s discharge in
accordance with Article IX, or the expiration of the term hereof without
renewal, Employee agrees that he will not, for a period of one (1) year
following such termination, directly or indirectly, enter into or become
associated with or engage in any other business (whether as a partner, officer,
director, shareholder, employee, consultant, or otherwise), which is involved in
the business of providing (i) temporary and/or permanent staffing of travel
health professionals and travel nurses, and (ii) or is otherwise engaged in the
same or similar business as the Company in direct competition with the Company,
or which the Company was in the process of developing, during the tenure of
Employee’s employment by the Company. Notwithstanding the foregoing, the
ownership by Employee of less than five percent of the shares of any publicly
held corporation shall not violate the provisions of this Article VII. In
furtherance of the foregoing, Employee shall not during the aforesaid period of
non-competition, directly or indirectly, in connection with any temporary or
permanent employee placement or other business of the Company and its
subsidiaries, including information relating to any customer of the Company or
pool of temporary employees, or any other nonpublic business information , or
any business similar to the business in which the Company was engaged, or in the
process of developing during Employee’s tenure with the Company, solicit any
customer or employee of the Company who was a customer or employee of the
Company during the tenure of his employment.

 

 

14

 

--------------------------------------------------------------------------------






7.2 If any court shall hold that the duration of non-competition or any other
restriction contained in this Article VII is unenforceable, it is our intention
that same shall not thereby be terminated but shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable
or, in the alternative, such judicially substituted term may be substituted
therefor.

ARTICLE VIII

TERM

8.1 This Agreement shall be for a term (the “Initial Term”) commencing on
October 1, 2007 (the “Commencement Date”) and terminating on September 30, 2009
(the “Expiration Date”), unless sooner terminated upon the death of the
Employee, or as otherwise provided herein.

8.2 Unless this Agreement is earlier terminated pursuant to the terms hereof,
the Company agrees to use its best efforts to notify Employee in writing whether
it intends to negotiate a renewal of this Agreement by notice four (4) months
prior to the Expiration Date. In the event (i) the Company shall have failed to
notify the Employee of its intention to renew as provided by this Section 8.2,
or (ii) the Company fails to reach agreement with Employee as to the terms of a
new employment agreement prior to the Expiration Date after providing such
notice, in addition to any other payments due hereunder, upon termination of the
Employee’s employment on or after the Expiration Date for any reason except
Cause, the Company shall pay Employee the Severance Payment.

 

 

15

 

--------------------------------------------------------------------------------






ARTICLE IX

TERMINATION

9.1 The Company may terminate this Agreement by giving a Notice of Termination
to the Employee in accordance with this Agreement:

(i) for Cause;

(ii) without Cause;

(iii) for Disability.

9.2 Employee may terminate this Agreement by giving a Notice of Termination to
the Company in accordance with this Agreement, at any time, with or without good
reason.

9.3 If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits in lieu of any other compensation or benefits arising under this
Agreement or otherwise:

(i) if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason, the Accrued Compensation;

(ii) if the Employee was terminated by the Company for Disability,

(a) the Continuation Benefits;

(b) the Accrued Compensation;

(c) the Pro-Rata Bonus; and

(d) the Severance Payment; or

(iii) if termination was due to the Employee’s death,

(a) the Accrued Compensation;

(b) the Continuation Benefits;

(c) and the Pro Rata Bonus; or

(iv) if the Employee was terminated by the Company without cause, or the
Employee terminates this Agreement for Good Reason,

(a) the Accrued Compensation;

(b) the Severance Payment; and

(c) the Continuation Benefits.

 

 

16

 

--------------------------------------------------------------------------------






9.4 The amounts payable under this Section 9, shall be paid as follows:

(i) Accrued Compensation shall be paid within five (5) business days after the
Employee’s Termination Date (or earlier, if required by applicable law).

(ii) If the Continuation Benefits are paid in cash, the payments shall be made
on the first day of each month during the Continuation Period (or earlier, if
required by applicable law).

(iii) The Base Salary through the Expiration Date shall be paid in accordance
with the Company’s regular pay periods (or earlier, if required by applicable
law).

9.5 Notwithstanding the foregoing, in the event Employee is a member of the
Board of Directors on the Termination Date, the payment of any and all
compensation due hereunder, except Accrued Compensation, and Employee’s right to
exercise any Employee Stock Option after the Termination Date, is expressly
conditioned on Employee’s resignation from the Board of Directors within five
(5) business days of notice by the Company requesting such resignation.

9.6 The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Employee in any subsequent employment except as
provided in Sections 1.4.

ARTICLE X

TERMINATION OF PRIOR AGREEMENTS

10.1 This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements, letters and understandings between the parties,
whether oral or written prior to the effective date of this Agreement except for
the terms of employee stock option plans, restricted stock grants and option
certificates.

 

 

17

 

--------------------------------------------------------------------------------






ARTICLE XI

RESTRICTED STOCK GRANTS

11.1 The Company hereby grants to Employee 165,000 restricted shares of the
Company’s Common Stock, $.001 par value subject to the provisions of the
Company’s 2006 Long Term Incentive Plan (the “Plan”).

11.2 One-third of such Shares shall vest upon the execution of this agreement.
One-third on shall vest on September 30, 2008 and the final one third on
September 30, 2009 upon satisfaction of the performance targets and other key
objectives established by the Management Resources and Compensation Committee at
the commencement of each fiscal year pursuant to paragraph 4.2 above. If
Employee renders continuous service to the Company from the date hereof to a
vesting date, on each such vesting date the Company shall deliver to Employee
such number of shares of Common Stock as shall vest on such date.

11.3 In the event of a Change of Control, as defined in Section 1.3, the
conditions to the vesting of any outstanding Restricted Stock Awards granted to
the Employee under this Article XI shall be deemed void and all such Shares
shall be immediately and fully vested and delivered to the Employee.

ARTICLE XII

EXTRAORDINARY TRANSACTIONS

12.1 The Company’s Board of Directors has determined that it is appropriate to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Employee, to their assigned duties without
distraction in potentially disturbing circumstances arising from the possibility
of a change in control of the Company.

 

 

18

 

--------------------------------------------------------------------------------






In the event that within one hundred eighty days (180) days of a Change of
Control as described in Section 12.2, (i) Employee is terminated, or (ii)
Employee’s status, title, position or responsibilities are materially reduced
and Employee terminates his Employment, the Company shall pay and/or provide to
the Employee, the following compensation and benefits:

 

a.

The Company shall pay the Employee, in lieu of any other payments due hereunder,
(i) the Accrued Compensation; (ii) the Continuation Benefits; and (iii) as
severance, Base Salary for a period of twelve (12) months payable in equal
installments on each of the Company’s regular pay dates for executives during
the twelve months commencing on the first regular executive pay date following
the termination Date; and

 

b.

The conditions to the vesting of any outstanding incentive awards (including
restricted stock, stock options and granted performance shares or units) granted
to the Employee under any of the Company’s plans, or under any other incentive
plan or arrangement, shall be deemed void and all such incentive awards shall be
immediately and fully vested and exercisable. Further, the options shall be
deemed amended to provide that in the event of termination after an event
enumerated in this Article XII, the options shall remain exercisable for the
duration of their term.

12.4 Upon the effective date of an event constituting a Change of Control, the
Company shall pay Employee, in one lump sum within five (5) upon the first day
of the month immediately following such event, an amount equal to Employee’s
then current Base Salary. Employee shall be entitled to such payment whether or
not his employment with the Company continues after the Change of Control.

 

 

19

 

--------------------------------------------------------------------------------






12.5 Notwithstanding the foregoing, if the payment under this Article XII,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change of Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in advance of the due date of such Change of Control
payments and benefits, specifying the proposed date of payment and the Change of
Control benefits and payments subject to the excise tax. Employee shall exercise
his option under this paragraph 12.4 by written notice to the Company within
five (5) days in advance of the due date of the Change of Control payments and
benefits specifying the priority of reduction of the excess parachute payments.

ARTICLE XIII

ARBITRATION AND INDEMNIFICATION

13.1 Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of New Jersey in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the Association and shall be an attorney-at-law
experienced in the field of corporate law. Any judgment upon any arbitration
award may be entered in any court, federal or state, having competent
jurisdiction of the parties.

 

 

 

20

 

 

--------------------------------------------------------------------------------






13.2 The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law, except for claims based on Employee’s fraud, deceit or
willfulness. The Company shall maintain such insurance as is necessary and
reasonable to protect the Employee from any and all claims arising from or in
connection with his employment by the Company during the term of Employee’s
employment with the Company and for a period of six (6) years after the date of
termination of employment for any reason. The provisions of this Section 13.2
are in addition to and not in lieu of any indemnification, defense or other
benefit to which Employee may be entitled by statute, regulation, common law or
otherwise.

ARTICLE XIV

SEVERABILITY

If any provision of this Agreement shall be held invalid and unenforceable, the
remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.

 

 

21

 

--------------------------------------------------------------------------------






ARTICLE XV

NOTICE

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (C) on the third
business day after the mailing thereof via certified mail. Notwithstanding the
foregoing, any notice of change of address shall be effective only upon receipt.

The current addresses of the parties are as follows:

 

 

IF TO THE COMPANY:

 

TeamStaff, Inc.

 

 

 

1 Executive Drive

 

 

 

Somerset, NJ 08873

 

 

 

WITH A COPY TO:

 

Victor J. DiGioia

 

 

 

Becker & Poliakoff, LLP

 

 

 

45 Broadway

 

 

 

New York, NY 10006

 

 

 

IF TO THE EMPLOYEE:

 

 

 

 

 



 

 

 

22

 

--------------------------------------------------------------------------------






ARTICLE XVI

BENEFIT

This Agreement shall inure to, and shall be binding upon, the parties hereto,
the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.

ARTICLE XVII

WAIVER

The waiver by either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of construction and validity.

ARTICLE XVIII

GOVERNING LAW

This Agreement has been negotiated and executed in the State of New Jersey which
shall govern its construction and validity.

ARTICLE XIX

JURISDICTION

Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of New Jersey, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
New Jersey.

 

 

23

 

--------------------------------------------------------------------------------






ARTICLE XX

ENTIRE AGREEMENT

This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.

 

 

 

TEAMSTAFF, INC.



 

By:


/s/ T. Stephen Johnson

 

 

 

T. Stephen Johnson

 

 

 

Chairman of the Board

 

 

 


/s/ Rick J. Filippelli

 

 

Rick J. Filippelli

 

 

Employee

 

 

 

24

 

--------------------------------------------------------------------------------